Name: Council Regulation (EC) No 1520/98 of 13 July 1998 amending Regulation (EC) No 88/98 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31998R1520Council Regulation (EC) No 1520/98 of 13 July 1998 amending Regulation (EC) No 88/98 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound Official Journal L 201 , 17/07/1998 P. 0001 - 0003COUNCIL REGULATION (EC) No 1520/98 of 13 July 1998 amending Regulation (EC) No 88/98 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the SoundTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas, under Articles 2 and 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (3), the Council is responsible for adopting, in the light of the available scientific advice, the conservation measures necessary to ensure the rational and responsible exploitation of living marine resources on a sustainable basis; whereas, to that end, the Council may lay down technical measures concerning fishing gear and the ways in which it is used;Whereas Regulation (EC) No 88/98 (4) lays down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound;Whereas the International Baltic Sea Fishery Commission, hereinafter referred to as the 'Baltic Sea Fishery Commission`, set up by the Convention on fishing and conservation of living resources in the Baltic Sea and the Belts, hereinafter referred to as 'the Gdansk Convention`, lays down the rules governing fishing operations in the Baltic Sea;Whereas by letter of 17 September 1997 the Baltic Sea Fishery Commission notified the Contracting States of certain recommendations, adopted at the 23rd session of the Commission, to modify, among other things, some technical measures;Whereas the Gdansk Convention provides that the Community must give effect to the said recommendations in the waters of the Baltic Sea, the Belts and the Sound, subject to the objection procedure laid down in Article XI of the Convention; whereas there are no grounds for such objections;Whereas, the Council may lay down technical measures concerning fishing gear and the ways in which it is used,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 88/98 is hereby amended as follows:1. In Article 2(1) the provisions concerning flounder (Platichtys flesus) and plaice (Pleuronectes platessa) shall be replaced by the following:>TABLE>2. Article 9(1) shall be replaced by the following:'1. It shall be prohibited, in fishing for salmon (Salmo salar) or sea trout (Salmo trutta):- to use drifting or anchored nets from 1 June to 15 September in waters of Sub-divisions 22 to 31,- to use drifting or anchored nets from 15 June to 30 September in waters of Sub-division 32,- to use drifting lines and anchored lines from 1 April to 15 November in the waters of Sub-divisions 22 to 31,- to use drifting lines and anchored lines from 1 July to 15 September in the waters of Sub-division 32.The area of prohibition during the closed season is beyond four nautical miles measured from the baselines. In the area east of longitude 22 °30' E (BengtskÃ ¤r lighthouse) inside the Finnish territorial waters and fishing zone fishing with driftlines and anchored lines is prohibited from 1 July to 15 September.`Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ C 4, 8. 1. 1998, p. 6.(2) OJ C 210, 6. 7. 1998.(3) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession.(4) OJ L 9, 15. 1. 1998, p. 1.